DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-14 and 22-27 are pending and are examined below.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-3, 8-10, and 22-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madrone et al., U.S. Publication No. 2016/0261224 in view of Childress, U.S. Publication No. 2018/0013380.
Regarding Claims 1 and 9, Childress teaches a solar tracker system comprising (which is inclusive of the general system claimed in claim 1).  Childress provides:
A mount affixed to a photovoltaic module (see figs 1 and 2) and enable the module to pivot about an axis (see figures 1 and 2);
An actuator that pivots an angular position about the axis and relative to the mount (figs. 1 and 2); and 
A damper coupled to the photovoltaic module (905).  The damper of Madrone may be linear (see paragraph 111).  The damper can be seen as resisting angular position adjustment (it damps the module, so it must perform this function and is further taught to “smooth movement…by providing resistance”).  Madrone further teaches that the damper 905 counters dynamic loading modes specifically citing wind induced oscillatory modes (i.e. loading conditions in response to environmental stress) and in response to positional adjustment in response to positional adjustment via the actuator (“smoothing oscillation of actuator assembly”).  Thus, Madrone provides a variable damping function in response to ordinary movement and also environmental factors.  This provides a first damping ratio in response to environmental factors such as wind and a second ration in response to positional adjustment (see paragraph 110).
Finally, the examiner notes that Madrone explicitly discloses the variable damping at paragraph 111, specifying that “the damping coefficient can be modulated…the stiffness provided by the damper may be increased, which may be desirable for high dynamic load cases” (see paragraph 111).
Regarding Claim 2, Madrone teaches an array or modules (see fig. 15).
Regarding Claims 3 and 10, Madrone teaches all the structure as discussed above.   It is the examiner’s positon that Madrone would inherently increase the damping ratio in response to increases in loading force, as Madrone specifically provides that damper damps loading conditions in response to environmental stress.
Regarding Claim 8, the actuator positions the module in response to normal conditions, meeting the limitations of claim 8.
Regarding Claims 22 and 23, it is the examiner’s position that the disclosure in paragraph 111 is a passive transition, as there is no control system involved.
Regarding Claims 24 and 25, it is the examiner’s position that the different damping coefficient disclosed by Madrone would also provide a different force velocity curve.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claims 4-7, 11-14, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Madrone, as applied above, in view of Kalus, U.S. Publication No. 2016/0329860 (or, alternatively, Madrone in view of Kalus and Kruedener et al.,  U.S. Publication 2017/0037668 for claims 4 and 11).
	Regarding Claims 4, 5, 11, and 12, Madrone teaches a system as discussed above.  Additionally, Madrone teaches that the damper may be any known structure and the figures appear to show a hydraulic damping device (i.e. piston and piston chamber, although such a structure is not specifically described. 
	Kalus teaches a damping structure for photovoltaic modules.  Kalus teaches the structure includes a piston driven by loading conditions on the device (which may include a valve, i.e. a variable vent size, see paragraph 121, 123) and a piston chamber including a fluid that resists motion of the piston (see paragraph 123).  Kalus specifically provides that the structure is controlled by a valve (i.e. “vent having a variable vent size” which is not discussed in the present spec).  Additionally, fig 15 of Kalus for example shows a linear damper structure.
	As such, it would be obvious to one of ordinary skill in the art to modify the system of Madrone by specifically including the damping structure of Kalus, in order to provide the shock absorption functions and providing a high wind stow, and providing a damping mechanism in line with Madrone.
	The examiner further notes that Kalus merely discloses a fluid.  It is the examiner’s position that it is within the ambit of one of ordinary skill in the art to provide a non Newtonian fluid in the damping structure, as the selection of a known material is within the ambit of one or ordinary skill.  The examiner notes that non Newtonian fluids are known as suitable for damping as disclosed by Madrone and Kalus, as provided by Kruedener which teaches that non Newtonian fluids are preferable for damping (see paragraph 25).  The examiner notes the both Madrone and Kalus teach a fluid in the damping system.
	Regarding Claims 6 and 13, Kalus teaches that the valve decreases in response to increased force (see paragraph 23).
	Regarding Claims 7 and 14, Kalus teaches that the damper may lock, thereby providing a damping ration that fully locks movement thereof (see paragraph 123).
	Regarding Claims 26 and 27, Kalus teaches and shows two ports that allow fluid flow within the system, including two ports (see fig. 15e) that provide fluid flow within the damper.  As discussed above, the system includes a valve, i.e. a variable vent size, see paragraph 121, 123) and a piston chamber including a fluid that resists motion of the piston (see paragraph 123).  Kalus specifically provides that the structure is controlled by a valve (i.e. “vent having a variable vent size” which is not discussed in the present spec).  This provides passive control of the system (see paragraph 139).

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. As discussed above, Madrone explicitly teaches a variable damping structure at paragraph 111 and shows a linear damper.  Given the breadth of the structure, any variable damping (which is disclosed in Madrone) meets the limitations as the claimed structure is very limited.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patterson, U.S. Publication No. 2005/0284467 provides a damping structure for solar tracking systems that is relevant to the present claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T MARTIN whose telephone number is (571)270-7871.  The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW T MARTIN/Primary Examiner, Art Unit 1721